DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed August 30, 2021, applicant submitted an amendment filed on November 30, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-31, 35-37 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhetri et al. (PGPUB 2012/0327115), hereinafter referenced as .

Regarding claims 21 and 36, Chhetri discloses a device and method, hereinafter referenced as a device comprising: 
a first microphone (microphone; p. 0029); 
a second microphone (microphone; p. 0029); 
one or more processors (p. 0022); and 
one or more non-transitory storage media storing computer-executable instructions that, when executed by the one or more processors (p. 0033), cause the system to: 
generate, at a first time and using the first microphone, first audio data corresponding to sound (sound; p. 0042); 
generate, at a second time and using the second microphone, second audio data corresponding to the sound (beamforming; p. 0042); 
determine a difference between the first time and the second time (time-of-arrival difference; p. 0042); 
generate, based at least in part on the difference, beamforming data using the first audio data and the second audio data (difference; p. 0042); and 
perform speech recognition on the beamforming data (speech recognition; p. 0079), but does not specifically teach a housing, a first and second microphone proximate a top of the housing and a speaker disposed proximate a bottom of the housing and directed at least partly away from the microphones.  However, it is noted 
a housing (figs 1-2 with p. 0045-0046); 
a first and second microphone proximate a top of the housing (microphones; figures 2-4 with p. 0053); 
a speaker (speaker) disposed proximate a bottom of the housing and directed at least partly away from the microphones (proper distance; figs. 2-4 with p. 0053), to optimize performance.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to avoid unwanted feedback.
Regarding claim 22, Chhetri discloses a device wherein generating the beamforming data comprises generating directional audio data that emphasizes a first portion of at least one of the first audio data or the second audio data with respect to a second portion of at least one of the first audio data or the second audio data (localization; p. 0035).  
Regarding claim 23, Chhetri discloses the device as described above.  In addition, Visser discloses a device wherein the first microphone and the second microphone are directed upward from a top portion of the device (fig. 3 with p. 0053), 
Regarding claim 24, Chhetri discloses a device wherein the first microphone and the second microphone comprise at least a portion of a circular arrangement of microphones (circular; p. 0051).  
Regarding claim 25, Chhetri discloses a device wherein generating the beamforming data comprises: Lee &H ayes2 Serial No. 16/933,904 

determining a second phase associated with the first audio data or the second audio data, the beamforming data being based at least partly on the first phase and the second phase (beamforming; p. 0042, 0094-0102).  
Regarding claim 26, Chhetri discloses a device wherein the computer-executable instructions, when executed by the one or more processors, further cause the system to identify a predefined expression based at least in part on performing the speech recognition on the beamforming data (beamforming; p. 0042, 0049, 0055).  
Regarding claim 27, Chhetri discloses a device wherein the sound comprises a first sound and the computer-executable instructions, when executed by the one or more processors, further cause the device to: 
generate reference data based at least in part on second sound, the reference data corresponding to a pattern of input signals (pattern; p. 0022-0029).  
Regarding claim 28, Chhetri discloses a device wherein the computer-executable instructions, when executed by the one or more processors, further cause the device to: 
determine an occurrence of a predefined expression based at least in part on performing the speech recognition on the beamforming data (voice command; p. 0042, 0049); and 
generate, based at least in part on the predefined expression, an audio output by an audio speaker of the device (speaker; p. 0042-0043, 0049).  
claims 29 and 37, it is interpreted and rejected for similar reasons as set forth above.  In addition, Chhetri discloses a device comprising:
a plurality of microphones (microphone; p. 0029); and
generating, based at least in part on the difference, beamforming data by increasing an amplitude of a portion of at least one of the first audio data or the second audio data (amplitude; p. 0061-0065).  
Regarding claim 30, it is interpreted and rejected for similar reasons as set forth above.  In addition, Visser discloses a device wherein the plurality of microphones are positioned at an upper portion of the device and further comprising an audio speaker positioned at a lower portion of the device (figs. 3 and 4 with p. 0053-0054).  
Regarding claim 31, Chhetri discloses a device wherein the plurality of microphones are positioned at the device evenly spaced apart or linearly (linear; p. 0018).  
Regarding claim 35, Chhetri discloses a device wherein the computer-executable instructions, when executed by the one or more processors, further cause the device to at least one of: 
determine an occurrence of a predefined expression in the beamforming data (voice command; p. 0042); or 
generate an audio output by an audio speaker of the device (p. 0043).  
Regarding claim 39, Chhetri discloses a device wherein the sound comprises first sound and further comprising generating reference data based at least partly on second sound, the reference data corresponding to a pattern of input signals (p. 0029).  
claim 40, Chhetri discloses a device further comprising determining an occurrence of a predefined expression in the beamforming data (voice command; p. 0042-0043, 0079).


Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhetri in view of Visser and in further view of Mukund et al. (PGPUB 2010/0098266), hereinafter referenced as Mukund.

Regarding claim 32, Chhetri in view of Visser discloses a device as described above, but does not specifically teach wherein the plurality of microphones comprise a circular arrangement at an upper portion of the device.
Mukund discloses a device wherein the plurality of microphones comprise a circular arrangement at an upper portion of the device (fig. 5A with p. 0055), to design the device according to preference and to improve spatial resolution.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to improve sound quality.
Regarding claim 33, it is interpreted and rejected for similar reasons as set forth above.  In addition, Mukund discloses a device further comprising wherein the housing comprises a cylindrically-shaped housing to house one or more components of the device (fig. 5A with p. 0055).  
Regarding claim 34, it is interpreted and rejected for similar reasons as set forth above.  In addition, Mukund discloses a device wherein the plurality of microphones are .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657